DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 8/26/2021. Currently claims 1, 4-9, 11, 13-15, and 17-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 05/28/2021.
Applicant’s arguments, see Remarks on Pages 2-7, filed 7/28/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: the primary reference, Harkins (U.S. Patent No. 8881733), is still applied for disclosing the crux of the invention, and secondary references, Naimer (WO 2012066464 A2) and Sanders (U.S. Patent No. 8074655), are incorporated for teaching secondary features of the claims. 
In response to Applicant’s introduction of a structural limitation into claim 1, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Harkins (U.S. 
Claim Objections
Claims 1, 4-8, and 17-19 are objected to because of the following informalities:  
In claim 1, line 4, “anchoring points” should read --anchor points--.
In claim 1, line 11, “the end portion” should read --the distal end portion--.
Claims 4-8 and 17-19 are objected based on dependency to an objected to claim. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “passive tongue retention structure” in claims 1 and 9; “anchoring structure” in claim 1; “engagement structure” in claim 4; “oral appliance” in claim 9; “anchoring system” in claim 9; “oropharynx appliance” in claims 11 and 13; and “dental appliance” in claims 6 and 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “structure” or “system” are generic placeholders for the word “means”. For examination purposes, “passive tongue retention structure” in claims 1 and 9 is interpreted as a thin wire 12 that is stiff enough to prevent bending by the tongue as well as an end portion 16 that has an engagement structure 42 (Specification, Pages 9-10, Paragraphs 43-45). For examination purposes, “anchoring structure” in claim 1 is interpreted as a dental device to anchor the passive tongue retention structure 12 within a subject’s mouth including one or more springs, magnets, hydraulics, electrostatics, or the like, which may be attached to a dental appliance or directly implanted into the mouth (Specification, Page 7, Paragraph 38). For examination purposes, “engagement structure” in claim 4 is interpreted as an additional surface area to prevent the tongue from moving backwards into the oropharynx during inspiration that can be in the form of one or more wire coils 62 (Specification, Pages 13-14, Paragraph 55). For examination purposes, “oral appliance” in claim 9 is interpreted as a mouthguard, a retainer, a crown, or the like (Specification, Pages 14-15, Paragraph 57). For examination purposes, “anchoring system” in claim 9 is interpreted as a dental device to anchor the passive tongue retention structure 12 within a For examination purposes, “oropharynx appliance” in claims 11 and 13 is interpreted as a passive tongue retention structure (Specification, Page 2, Paragraph 5). For examination purposes, “dental appliance” in claims 6 and 14 is interpreted as a mouthguard, a retainer, a crown, or the like (Specification, Pages 14-15, Paragraph 57).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11,13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 3 and claim 13, line 2 recite the limitation "the oropharynx appliance".  There is insufficient antecedent basis for this limitation in the claims. Rephrase “the oropharynx appliance” to 
Claim 17, line 2 recite the limitation "the patient’s lower incisors".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the patient’s lower incisors” to read --a lower incisor of the subject--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Kaner (U.S. Patent Pub. No. 20150230970) and in further view of Naimer (WO 2012066464 A2).
Regarding claim 1, Harkins discloses (Col. 3, lines 60-61; Col. 5, lines 24, 49-52; Col. 6, lines 22-34; Figure 4) an oropharynx appliance (Col. 3, lines 60-61, Col. 6, lines 30-34, and Figure 4B, mandibular advancement device with a mandibular tray and tongue depression for engaging with distal end of user’s tongue to maintain an open oropharyngeal airway) comprising: a passive tongue retention structure 340A,390 (Col. 6, lines 30-34 and Figure 4B, rounded portion of flexible orthodontic/dental wire 340A and downwardly curved extension 390 are equivalent structures to the wire and engagement structure as described by the 112f analysis above) having a distal end portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A) adapted to prevent a pharyngeal portion of a tongue of a subject from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD) and two proximal end portions (Col. 5, line 24 and Figure 4B, ends of the dental elastic wire 340A that connect to the mandibular tray 120) adapted to connect to at least two anchor points 310,320 (Col. 3, lines 41-45 and Figure 4B, right and left posterior portions 310, 320 of the mandibular tray 120); wherein the passive tongue retention structure 340A,390 is sized and dimensioned so that the distal end portion 390 prevents obstruction of an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use), wherein the passive tongue retention structure 340A,390 extends from each of the at least two anchor points 310,320 along a lingual surface of the mandible, in a plane parallel to the mandible (Col. 3, lines 41-43 and Figure 4, flexible, elastic, strap/dental wire 340A extends from the right and left posterior portions 310, 320 of the mandibular tray 120 along a lingual surface of the mandible in a parallel plane to the mandible).
However, Harkins fails to explicitly disclose bilateral anchoring structures that are connected to the proximal end portions of the passive tongue retention structure and adapted to secure the passive tongue retention structure to the at least two anchor points proximal to the mandible of the subject in a 
Kaner teaches (Paragraph 26; Figures 2A-2B, 6A-6B) an analogous oropharynx appliance 34,38 (Paragraph 26 and Figure 2A, bite block 34 and tongue restrictor 38) comprising bilateral anchoring structures 40 (Paragraph 26 and Figure 2A, 6A, two anterior connecting rods 40 on exterior of tongue restrictor 38 located on bilateral sides; This is the structure as defined by the 112f analysis above) that are connected to the analogous proximal end portions (Paragraph 26 and Figures 2A-2B, two anterior connecting rods 40 connect to anterior/proximal end portions on exterior of tongue restrictor 38) of the analogous passive tongue retention structure 38 (Paragraph 26 and Figures 2A-2B, tongue restrictor 38 is the structure as defined by the 112f analysis above) and adapted to secure the analogous passive tongue retention structure 38 to the at least two analogous anchor points 36 (Paragraph 26 and Figure 2A, receiving cylinders 36) proximal to the mandible of the subject (Figure 2A, receiving cylinders 36 proximal to mandible) in a removable fashion while allowing movement (Paragraph 26, Connecting rods 40 include a button 42 backed up by a spring or other biasing element 44, in combination forming a spring button assembly 46  which is functions as an adjustable arrangement allowing movement to provide spacing to accommodate the different thicknesses of all users' tongues. Connecting rods 40 are removable and insertable into the receiving cylinders 36 via the spring button assembly 46); and wherein the bilateral anchoring structure 40 comprises at least one spring portion (Paragraph 26 and Figure 6B, spring biasing element 44 for adjustable arrangement), a hydraulic portion, a magnetic portion, or an electrostatic portion.

However, the combination of Harkins in view of Kaner fails to explicitly disclose wherein the passive tongue retention structure extends behind at least a portion of the pharyngeal portion of the tongue such that the distal end portion contacts a portion of the pharyngeal portion of the tongue. 
Naimer teaches (Paragraph 34, 37; Figure 1) an analogous oropharynx appliance (Paragraph 34 and Figure 1, airway support assembly 100) wherein the analogous passive tongue retention structure 102,112 (Paragraph 37 and Figure 1, wire 112 and stent 102; This is an equivalent structure as defined by the 112f analysis above) extends behind at least a portion of the pharyngeal portion of the tongue such that the analogous distal end portion 102 (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) contacts a portion of the pharyngeal portion of the tongue (Paragraph 22, In an embodiment, stent 102 may be made of a material such as a metallic shape-memory alloy, silicone, polyurethane, rubber or any other elastomer, which allows the stent to maintain elastic characteristics and enables the patient to perform routine swallowing movements. During swallowing, the swallowing mechanism applies sufficient pharyngeal pressure, which temporarily causes stent 102 to close. Once the swallowing process ends, stent 102 returns to its normal open position and reopens the oropharyngeal airway. The ability of the stent to close when in place in the human pharynx allows for comfortable swallowing, thereby enabling the patient to swallow saliva which accumulates in the mouth before and during sleep; Paragraph 24, stent 102 may be made from a relatively smooth material and may be configured to have a relatively small external surface area to limit contact of the stent with oropharyngeal tissue when the stent is in position during sleep. The smoothness of the material and relatively small contact area of a stent and oropharynx tissue in accordance with an embodiment of the invention tends to moderate the gag reflex while still maintaining an opening wide enough to allow adequate air flow through the posterior pharynx). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the end portion 390 (Harkins, Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to rounded portion of flexible orthodontic/dental wire 340A) of the passive tongue retention structure of Harkins in view of Kaner, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
Regarding claim 4, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses: 
The combination of Harkins in view of Kaner discloses (in Col. 6, lines 30-34 and Figure 4B of Harkins) wherein the distal end portion 390 comprises an engagement structure 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A; This is the structure as defined by the 112f analysis above).
However, the combination of Harkins in view of Kaner fails to explicitly disclose wherein the distal end portion comprises an engagement structure configured to further contact the posterior pharyngeal portion of the tongue.
(Paragraph 34, 37; Figure 1) an analogous oropharynx appliance (Paragraph 34 and Figure 1, airway support assembly 100) wherein the analogous distal end portion 102 (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) comprises an engagement structure 102 (Paragraph 24 and Figure 1, stent 102 is an equivalent structure to the wire coils as described by the 112f analysis above) configured to further contact the posterior pharyngeal portion of the tongue (Paragraph 22, In an embodiment, stent 102 may be made of a material such as a metallic shape-memory alloy, silicone, polyurethane, rubber or any other elastomer, which allows the stent to maintain elastic characteristics and enables the patient to perform routine swallowing movements. During swallowing, the swallowing mechanism applies sufficient pharyngeal pressure, which temporarily causes stent 102 to close. Once the swallowing process ends, stent 102 returns to its normal open position and reopens the oropharyngeal airway. The ability of the stent to close when in place in the human pharynx allows for comfortable swallowing, thereby enabling the patient to swallow saliva which accumulates in the mouth before and during sleep; Paragraph 24, stent 102 may be made from a relatively smooth material and may be configured to have a relatively small external surface area to limit contact of the stent with oropharyngeal tissue when the stent is in position during sleep. The smoothness of the material and relatively small contact area of a stent and oropharynx tissue in accordance with an embodiment of the invention tends to moderate the gag reflex while still maintaining an opening wide enough to allow adequate air flow through the posterior pharynx).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the end portion 390 (Harkins, Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to rounded portion of flexible orthodontic/dental wire 340A) of the passive tongue retention structure of Harkins in view of Kaner, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end 
Regarding claim 6, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Col. 5, line 24, Col. 6, lines 4-9, 30-34, and Figure 4B of Harkins; in Paragraph 26 and Figures 2A, 6A of Kaner) wherein the at least one anchoring structure 40 (Kaner, Paragraph 26 and Figure 2A, 6A, two anterior connecting rods 40 on exterior of tongue restrictor 38 located on bilateral sides) further comprises a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Kaner, Paragraph 26 and Figure 2A, bite block 34; These are the structure as defined by the 112f analysis above) adapted to mate with (Harkins, Col. 6, lines 4-9 and Figure 4B, the lingual strap 300 may be made of elastic orthodontic power chain 340, or flexible orthodontic/dental wire 340A attaching to the posterior sides of the mandibular tray on the buccal flange in the second molar area; Kaner, Paragraph 26 and Figure 2A, bite block 34 mates with tongue restrictor 38) the passive tongue retention structure (Harkins, Col. 6, lines 30-34 and Figure 4B, rounded portion of flexible orthodontic/dental wire 340A and downwardly curved extension 390; Kaner, Paragraph 26 and Figure 2A, tongue restrictor 38), wherein the dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Kaner, Paragraph 26 and Figure 2A, bite block 34; These are the structure as defined by the 112f analysis above) comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard; Kaner, Paragraph 26 and Figure 2A, bite block 34 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 7, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Col 6, lines 5-23 and Figure 4B of Harkins) wherein at least a portion of the passive tongue retention structure 340A,390 is coated with a biocompatible material (Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention).
Regarding claim 8, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Col 6, lines 5-23 and Figure 4B of Harkins) wherein the passive tongue retention structure 340A,390 comprises at least one of a biocompatible metal, a biocompatible polymer (Col 6, lines 5-23 and Figure 4B, elastic orthodontic power chain 340 or flexible orthodontic flexible wire 340A is a biocompatible material. Further, biocompatible or dental/denture adhesives can also be applied to the tongue side of the tongue retention pad 390 to further increase tongue retention), and an organic material. 
Regarding claim 9, Harkins discloses (Col. 3, lines 60-61; Col. 5, lines 24, 49-52; Col. 6, lines 22-34; Figure 4) a system comprising: an oral appliance 120 (Col. 5, line 24 and Figure 4B, mandibular tray 120 is the structure as defined by the 112f analysis above); a passive tongue retention structure 340A,390 (Col. 6, lines 30-34 and Figure 4B, rounded portion of flexible orthodontic/dental wire 340A and downwardly curved extension 390 are equivalent structures to the wire and engagement structure as described by the 112f analysis above) with two proximal end portions (Col. 5, line 24 and Figure 4B, ends of the dental elastic wire 340A that connect to the mandibular tray 120) and a distal end portion 390 (Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to distal end portions of the rounded portion of flexible orthodontic/dental wire 340A), wherein the passive tongue retention structure 340A,390 is sized and dimensioned so that the distal end portion 390 thereof prevents a portion of a tongue of a subject from obstructing an oropharynx during sleep, while still permitting the tongue to move during swallowing (Col. 6, lines 24-29 and Figure 4, the orthodontic power chain material or orthodontic/dental wire used to hold the tongue retention pad must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD; Col. 3, lines 41-45 and Figure 4B, In a further aspect, a flexible, elastic, strap/dental wire 340A, may be disposed between the two posterior aspects, right and left sides, of the mandibular tray 120, and the strap 340A should be configured to lie passively over the superior and posterior (dorsal) surface of a user's tongue when in use); and the two proximal end portions (Col. 5, line 24 and Figure 4B, ends of the dental elastic wire 340A that connect to the mandibular tray 120) of the passive tongue retention structure 340A,390 are connected to the oral appliance 120 at anchor points 310,320 (Col. 3, lines 41-45 and Figure 4B, right and left posterior portions 310, 320 of the mandibular tray 120), wherein the passive tongue retention structure 340A,390 extends from each of the anchor points 310,320 along a lingual surface of a mandible of the subject in a plane parallel to the mandible (Col. 3, lines 41-43 and Figure 4, flexible, elastic, strap/dental wire 340A extends from the right and left posterior portions 310, 320 of the mandibular tray 120 along a lingual surface of the mandible in a parallel plane to the mandible) and prevents the pharyngeal portion of the tongue from collapsing (Col. 6, lines 22-29 and Figure 4B, The tongue must be allowed to seal off the pharyngeo-velopharynx when the patient swallows during sleep. The orthodontic power chain material or orthodontic/dental wire 340A used to hold the tongue retention pad 390 must be elastic and/or flexible enough to allow the dorsal aspect of the tongue to position up and back during swallowing, preventing choking or drooling from saliva buildup, and/or gastric regurgitation GERD).
However, Harkins fails to explicitly disclose an anchoring system configured to mate with the two proximal end portions of the passive tongue retention structure and the oral appliance at anchor points, wherein the anchoring system is further configured to secure the passive tongue retention structure in a predefined anatomical position with respect to the oral appliance, wherein the passive tongue retention structure extends behind at least a portion of the pharyngeal portion of the tongue such that the distal end portion contacts a portion of the pharyngeal portion of the tongue, wherein the 
Kaner teaches (Paragraph 26; Figures 2A-2B, 6A-6B) an analogous oropharynx appliance 34,38 (Paragraph 26 and Figure 2A, bite block 34 and tongue restrictor 38) comprising an anchoring system 40 (Paragraph 26 and Figure 2A, 6A, two anterior connecting rods 40 on exterior of tongue restrictor 38 located on bilateral sides; This is the structure as defined by the 112f analysis above) configured to mate with the analogous two proximal end portions (Paragraph 26 and Figures 2A-2B, two anterior connecting rods 40 connect to anterior/proximal end portions on exterior of tongue restrictor 38) of the analogous passive tongue retention structure 38 (Paragraph 26 and Figures 2A-2B, tongue restrictor 38 is the structure as defined by the 112f analysis above) and the analogous oral appliance 34 (Paragraph 26 and Figure 2A, bite block 34; These are the structure as defined by the 112f analysis above) at analogous anchor points 36 (Paragraph 26 and Figure 2A, receiving cylinders 36), wherein the anchoring system 40 is further configured to secure the analogous passive tongue retention structure38 in a predefined anatomical position with respect to (Paragraph 26 and Figure 2A, connecting rods 40 within receiving cylinders 36 secures the tongue restraint 38 in a predefined anatomical position on a tongue of a user with respect to the bite block 34) the analogous oral appliance 34, wherein the anchoring system 40 comprises at least one spring portion (Paragraph 26 and Figure 6B, spring biasing element 44 for adjustable arrangement), a hydraulic portion, a magnetic portion, or an electrostatic portion.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the bilateral proximal end portions of passive tongue retention structure and anchor points of Harkins, so that there is a bilateral anchoring structure with a spring portion, as taught by Kaner, in order to provide an improved oropharynx appliance with a biasing anchoring structure for a removable connection while allowing 
However, the combination of Harkins in view of Kaner fails to explicitly disclose wherein the passive tongue retention structure extends behind at least a portion of the pharyngeal portion of the tongue such that the distal end portion contacts a portion of the pharyngeal portion of the tongue
Naimer teaches (Paragraph 34, 37; Figure 1) an analogous oropharynx appliance (Paragraph 34 and Figure 1, airway support assembly 100) wherein the analogous passive tongue retention structure 102,112 (Paragraph 37 and Figure 1, wire 112 and stent 102; This is an equivalent structure as defined by the 112f analysis above) extends behind at least a portion of the pharyngeal portion of the tongue such that the analogous distal end portion 102 (Paragraph 37 and Figure 1, end portion of wire 112 connected to stent 102 located at the pharynx of a user) contacts a portion of the pharyngeal portion of the tongue (Paragraph 22, In an embodiment, stent 102 may be made of a material such as a metallic shape-memory alloy, silicone, polyurethane, rubber or any other elastomer, which allows the stent to maintain elastic characteristics and enables the patient to perform routine swallowing movements. During swallowing, the swallowing mechanism applies sufficient pharyngeal pressure, which temporarily causes stent 102 to close. Once the swallowing process ends, stent 102 returns to its normal open position and reopens the oropharyngeal airway. The ability of the stent to close when in place in the human pharynx allows for comfortable swallowing, thereby enabling the patient to swallow saliva which accumulates in the mouth before and during sleep; Paragraph 24, stent 102 may be made from a relatively smooth material and may be configured to have a relatively small external surface area to limit contact of the stent with oropharyngeal tissue when the stent is in position during sleep. The smoothness of the material and relatively small contact area of a stent and oropharynx tissue in accordance with an embodiment of the invention tends to moderate the gag reflex while still maintaining an opening wide enough to allow adequate air flow through the posterior pharynx). 
390 (Harkins, Col. 6, lines 30-34 and Figure 4B, downwardly curved extension 390 for engaging with the distal end of the wearer’s tongue is connected to rounded portion of flexible orthodontic/dental wire 340A) of the passive tongue retention structure of Harkins in view of Kaner, to extend to the posterior pharyngeal portion of the tongue as taught by Naimer, in order to provide an improved oropharynx appliance that has an end portion contacting the oropharyngeal tissue while still minimizing pharyngeal gag reflexes via the smooth, elastic, and low surface area engagement structure (Naimer, Paragraph 22). 
Regarding claim 11, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Paragraph 26 and Figure 2A of Kaner) wherein at least one anchoring system 40 and an oropharynx appliance 38 (Paragraph 26 and Figures 2A-2B, tongue restrictor 38 is the structure as defined by the 112f analysis above) is secured to the subject’s mouth in a removable fashion (Paragraph 26, Connecting rods 40 include a button 42 backed up by a spring or other biasing element 44, in combination forming a spring button assembly 46  which is functions as an adjustable arrangement allowing movement to provide spacing to accommodate the different thicknesses of all users' tongues. Connecting rods 40 are removable and insertable into the receiving cylinders 36 via the spring button assembly 46). 
Regarding claim 13, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Paragraph 26 and Figure 2A, 6B of Kaner) wherein the anchoring system 40 is configured to force a portion of an oropharynx appliance 38 (Paragraph 26 and Figures 2A, tongue restrictor 38 is the structure as defined by the 112f analysis above) to extend along the lingual surface of the subject’s mouth (Paragraph 26 and Figures 2A, 6B, connecting rods 40 with spring bias 44 forces the tongue restraint 38 to extend along lingual surface of the user’s mouth).
Regarding claim 14, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Col. 5, lines 1-2, 24 and Figure 4B of Harkins; in Paragraphs 26-27 and Figure 2A, 6B of Kaner) wherein the anchoring system 40 (Kaner, Paragraph 26 and Figure 2A, 6A, two anterior connecting rods 40 on exterior of tongue restrictor 38 located on bilateral sides) further comprises at least a portion of a dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Kaner, Paragraph 26 and Figure 2A, bite block 34; These are the structure as defined by the 112f analysis above) fitted to at least a portion of a subject’s mouth (Harkins, Col. 5, line 1-2 and Figure 4B, mandibular tray 120 receives a subject’s mandibular teeth; Kaner, Paragraph 27 and Figure 2A, bike block 34 is positioned directly on top of bottom teeth 28). 
Regarding claim 15, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Col. 5, lines 24 and Figure 4B of Harkins; in Paragraphs 26-27 and Figure 2A of Kaner) wherein the dental appliance (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 that connects to ends of the dental elastic wire 340A; Kaner, Paragraph 26 and Figure 2A, bite block 34; These are the structure as defined by the 112f analysis above) comprises a hook, a mouth guard (Harkins, Col. 5, line 24 and Figure 4B, mandibular tray 120 is considered a mouth guard; Kaner, Paragraph 26 and Figure 2A, bite block 34 is considered a mouth guard), a retainer, or a crown. 
Regarding claim 17, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Paragraphs 26 and Figure 2A of Kaner) wherein the anchor points 36 are proximal to a lower incisor of the subject (Paragraph 26 and Figure 2A, two bilateral anterior receiving cylinders 36 are located between first and second bicuspids, which is anatomically proximal to the lower incisors of a wearer).
Regarding claim 18, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Paragraphs 26 and Figures 2A-2B of Kaner) wherein the bilateral anchoring structures 40 are physically spaced apart from one another (Paragraph 26 and Figures 2A-2B, bilateral connecting rods 40 are physically spaced apart on left and right lingual sides of a wearer’s mouth).
Regarding claim 19, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above and further discloses (in Paragraphs 26 and Figures 2A-2B of Kaner) wherein the bilateral anchoring structures 40 are only connected to each other by (Paragraph 26 and Figures 2A-2B, connecting rods 40 on left and right sides are connected to each other by the tongue restrictor 38) the tongue retention structure 38.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harkins (U.S. Patent No. 8881733) in view of Kaner (U.S. Patent Pub. No. 20150230970) in view of Naimer (WO 2012066464 A2) and in further view of Sanders (U.S. Patent No. 8074655).
Regarding claim 5, the combination of Harkins in view of Kaner in view of Naimer discloses the invention as described above but fails to explicitly disclose wherein at least one of the anchoring structures comprises a magnet configured to attach to a reciprocal magnetic member, wherein the reciprocal magnetic member is connected to a portion of the subject's mouth.
Sanders teaches (Col. 40, lines 49-67; Col. 41 lines 1-10; Figure 16D) an analogous oropharynx appliance 1610 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, shaft 1610 is adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 1651 for retracting the tongue to prevent sleep apnea) wherein the at least one analogous anchoring structure 1610,1630 (Col. 40, lines 49-67, Col. 41 lines 1-10, and  Figure 16D, an anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657, and each anchor member 1630 is a magnet 1691 or other nonferrous material. A single shaft 1610 connects to each anchor member 1630 such that a first end of the shaft 1610 connects to an anchor member 1630 disposed in or near the first PGF 1657 and the second end of the shaft 1610 connects to an anchor member 1630 disposed in or near the second PGF 1657. In one embodiment each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's. At least a portion of the shaft 1610 is disposed substantially adjacent the base 1653 of the tongue 1651 and the shaft 1610 can be exterior to the tongue 1651. Alternatively, all or a portion of the shaft 1610 may be inside the tongue 1651, i.e., it may be sub-mucosal. In one embodiment, the two anchor members 1630 are each anterior to the two PGF's 1657. In some embodiments, external structures having a polarity opposite the implanted anchor members 1630 (e.g., the magnets 1691) are employed to bond the implanted anchor member 1630s to the external structures. For example, a dental appliance or insert such as a mouth guard can contain a region that attracts to the implanted anchor members 1630 and that moves the PGF 1657 or the region of the PGF 1657 in a desired direction. Such methods move the PGF 1657 in the retraction direction 1613, which opens up and prevents obstruction of the patient's airway. A patient can use the dental appliance at night to alleviate symptoms associated with breathing disorders including, for example, sleep apnea) comprises a magnet (Col. 40, lines 57-60, each end of the shaft 1610 includes a magnet or other material that has a polarity opposite to the polarity of the anchor member 1630 implanted at or near the PGF's) configured to attach to a reciprocal magnetic member 1691 (Col. 40, line 51, each anchor member 1630 is a magnet 1691), wherein the reciprocal magnetic member 1691 is connected to a portion of the subject's mouth (Col. 40, lines 50-51, anchor member 1630 is implanted in or near each pharyngoglossal fold, PGF 1657).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the anchoring structure (Harkins, Figure 4B, mandibular tray 120 and ends of elastic dental wire 340A; Kaner, Paragraph 26 and Figure 2A, 6A, two anterior connecting rods 40 on exterior of tongue restrictor 38 located on bilateral sides) of Harkins in (Figure 4B of Harkins in view of Figure 16D of Sanders, modifying the ends of the elastic dental wire 340 of Harkins so that there is a magnetic element such as in the ends of shaft 1610 of Sanders) as taught by Sanders, in order to provide an improved oropharynx appliance that is capable of directly attaching inside a user’s mouth at the base of a user’s tongue in order to attract to a passive tongue retention structure via magnetic connection (Sanders, Col. 40, lines 49-67 and Col. 41 lines 1-10). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danielian (US 20130125902 A1)
Begg (US 20120180798 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786